Order dismissing report affirmed. The Appellate Division of the Municipal Court of the City of Boston did not err in dismissing the report in this action of tort. The trial judge, who found for the plaintiff, was not required to rule that the plaintiff voluntarily assumed the risk of injury or that it was contributorily negligent. The hoisting apparatus from which a bale of cotton, on two occasions, fell on a truck trailer of the plaintiff was in control of the defendant’s employees. There was evidence that lowering the bales by rope and motor hoist from the third floor of the defendant’s warehouse was a dangerous procedure and that from time to time bales fell. The plaintiff’s truck driver testified that in each instance he inspected the grasping hooks and found .them too dull to bite into and hold the bales properly but did not complain or move his trailer although through long experience he knew the hazards. The defendant’s testimony was that the hooks were in proper operating condition and sharp*770ened. On the first occasion fifty bales, and on the second occasion five bales, had been lowered before the accident. The judge could have inferred that the accidents occurred because the defendant’s employees, in each particular instance, did not use due care commensurate with the nature of the operation and the condition of the equipment. He was not obliged to find that the accidents were due solely to dull hooks and were the inevitable result of their use. The plaintiff had to take delivery of the bales at the defendant’s warehouse, and was entitled to rely to some degree on the defendant’s obligation to use its equipment with due care. The issues argued were in the realm of fact, not law.
George A. McLaughlin, Jr. (Arthur M. Gilman with him) for the defendant.
S. Roy Remar (Russell P. Pearl with him) for the plaintiff.